Citation Nr: 9927540	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  92-55 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1991 rating decision 
by the San Juan, Puerto Rico RO.  This case was before the 
Board in June 1992 and June 1994 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of service connection 
for PTSD has been obtained by the RO.

2.  Objective confirmation that the veteran engaged in combat 
is of record.

3.  The weight of the medical evidence establishes that the 
veteran does not have PTSD that is related to his military 
service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from March 1969 to November 
1970, to include approximately one year of service in the 
Republic of Vietnam.

No complaints or findings of PTSD were noted on a March 1969 
enlistment examination.  The veteran was found to be 
physically qualified for enlistment.  Service medical records 
reflect that the veteran was treated on various occasions; no 
complaints or findings were recorded with respect to PTSD.  
On examination for separation from service in October 1970, 
clinical psychiatric evaluation was normal.  The veteran was 
found to be physically qualified for separation.

The veteran's DD-214 indicates that his military occupational 
specialty was that of a light weapons infantryman.  His 
awards and decorations include the Combat Infantry Badge, 
Vietnam Service Medal and Bronze Star Medal.

In July 1990, the veteran filed a claim for service 
connection for PTSD.  

A VA hospitalization report dated from June 1990 to July 1990 
notes that the veteran was admitted for aggressive behavior 
and alcoholism.  No diagnosis of PTSD was noted.  A July 1990 
VA report of hospitalization notes that the veteran was 
admitted with strong alcohol breath.  No diagnosis of PTSD 
was noted.

Private hospitalization reports dated in June 1990 note that 
the veteran was evaluated for a seizure disorder.  Other 
diagnoses included PTSD.

A July 1991 VA psychiatric examination report notes the 
veteran's complaints of re-experiencing memories of Vietnam 
for the past two years.  The veteran indicated that he uses 
alcohol to forget these memories.  Diagnoses included 
substance use disorder, alcohol dependence and depressive 
disorder.

A September 1992 treatment record from Arias Rojas Davis, 
M.D., the veteran's private physician, notes the veteran's 
complaints of frequent nightmares, erratic behavior, episodes 
of aggressiveness, and alcohol abuse.  Examination revealed 
illogical thought production.  Affect was inadequate.  
Suicidal and homicidal ideation was noted.  The veteran was 
oriented times three.  State of mind was depressed.  Memory 
and judgment were poor.  Diagnoses were PTSD and depression.

A December 1992 VA examination report notes the veteran's 
history as an infantryman during Vietnam.  The veteran 
reported: staying with the decomposing bodies of soldiers; a 
lieutenant's brain being blown up by a sniper; and trying to 
shoot a fellow officer.  The veteran also reported a history 
of alcohol abuse and depression.  He indicated that he first 
sought psychiatric treatment in 1989.  The examination report 
notes the veteran's complaints of: constant memories of 
Vietnam; depression; variations in sleep patterns to include 
insomnia; the inability to stand crowds and noises; poor 
memory and concentration; and irritability.  The veteran 
indicated that he stays at home all day.  He further 
indicated that several times per month he becomes so 
depressed that he does not bathe for days.  Examination 
revealed that the veteran was clean, and adequately dressed 
and groomed.  He was alert, and oriented to time, place and 
person.  He had good impulse control.  There were no 
hallucinations.  Mood was depressed and anxious.  Affect was 
blunted.  Attention and concentration were fair; attention 
and concentration were fair.  Speech was coherent, clear and 
soft.  There were no suicidal or homicidal ideations.  
Diagnoses included atypical depression.

Treatment records received from the Social Security 
Administration in August 1994 note that the veteran was seen 
for various complaints, including alcohol dependence, 
depressive disorder and cardiomyopathy.  No diagnosis of PTSD 
was noted.

November 1994 treatment records received from Emilio Pagan 
Gordils, M.D., the veteran's private physician, note that the 
veteran was seen for various psychiatric complaints from 
January 1993 to October 1994.  The veteran's complaints 
included flashbacks and nightmares about Vietnam, aggressive 
behavior, hypervigilance, and depression.  Diagnoses included 
PTSD and major depression at the psychotic level.

A December 1994 letter from Angel Sepulveda, M.D., notes that 
the veteran was under his care for a heart disorder.  Dr. 
Sepulveda stated that the veteran also "has mental problems 
due to the presence of Vietnam experience.  The psychiatric 
evaluation shows that [the veteran] has a Post traumatic 
Stress Disorder and a Major depression with psychosis."

A February 1995 medical certificate from Dr. Davis notes that 
the veteran received psychiatric treatment from January 1991 
to September 1992.  Diagnoses included PTSD and major 
depressive disorder.

An April 1995 letter from Dr. Sepulveda notes that the 
veteran was diagnosed with PTSD and major depression with 
psychosis.

A July 1995 VA examination report notes that the veteran 
looked rather angry and hostile.  He expressed his thoughts 
freely, relevantly, coherently, and in a well-organized 
manner.  There was no thought disorder and no perceptive 
disorder.  The veteran talked quite superficially about 
Vietnam; he spoke of no specific events or details.  He was 
quite vague and his affect did not correspond to the 
narrative situation.  The veteran was considered to be 
depressed and projected a very strong dependent structure.  
He was oriented times three.  Memory and judgment were 
preserved.  No dissociative disorder was noted.  No suicidal 
ideation was noted.  A social survey field examination and a 
psychological evaluation were ordered.  

An August 1995 VA psychological evaluation notes the 
veteran's complaints of: frequent nightmares of war content, 
insomnia, crying spells and irritability.  The veteran 
indicated that the sounds of rain, helicopters and fireworks 
bring about strong memories of his experiences in Vietnam.  
He admitted to suicidal ideation and alcohol abuse in the 
past.  Upon psychological testing, the veteran was 
cooperative.  Rapport was adequate and anxiety was mild.  The 
veteran was generally attentive to required tasks.  There was 
no evidence of a perceptual or thought disorder; the veteran 
was in full contact with reality.  Testing suggested the 
presence of an intentional or unintentional attempt to over 
report symptoms.  Other tests suggested guardedness, anxiety 
and hostility.  Tests appeared to suggest that the veteran 
might have been consciously selecting information consistent 
with his claim.  The Beck Scale pointed to the strong 
possibility of depression.  The VA psychologist stated that 
based on the results of the evaluation, he was "unable to 
provide any diagnostic impression with any reasonable degree 
of certainty."  It was further noted that it was "possible 
that [the veteran's] true clinical picture could have been 
clouded by a conscious and/or despaired attempt to secure the 
recognition of his difficulties."

A September 1995 VA social and industrial field survey report 
notes the veteran's complaints of anxiety and nightmares, as 
well as a history of suicide attempts.  The report further 
notes that the veteran does not socialize; he sits in his 
room and watches television.  He does not participate in 
household chores.  

An October 1995 addendum to the examination report notes that 
a board of three psychiatrists met to review the evidence of 
record and evaluate the veteran.  The veteran complained that 
he "still thinks about Vietnam."  He stated that a 
lieutenant friend had been killed in action.  Examination 
revealed that the veteran looked clean and was dressed 
appropriately.  He was alert and had no perceptive disorder.  
He had no thought disorder; he expressed himself freely and 
in a well-organized manner.  He talked about Vietnam 
superficially and vaguely.  The examiners noted that the 
veteran's affect did not correspond to his complaints or 
history.  The veteran mentioned nightmares, but was not 
specific about content.  There were no flashbacks reported.  
It was noted that the veteran seems to be "operating in a 
rather depressed stage and projects a very, very dependent 
structure."  Diagnoses included depressive disorder, not 
otherwise specified.  The examiners stated that it was their 

unanimous opinion . . . that the mental 
status examination as well as the history 
are not compatible with a PTSD diagnosis.  
The history evidently shows that [the 
veteran] was operating fairly well up to 
around 1990 (for about 16 years).  By the 
time the [veteran] was heavily endulged 
[sic] in alcohol and gradually was 
deteriorating and his business went into 
bankruptcy.  Since that time the 
[veteran] apparently has been operating 
in a rather depressive way and projects a 
very dependent structure.

Additional evidence of record includes treatment records 
dated from 1994 to 1999 from Dr. Gordils.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  The veteran has alleged on 
various occasions that during his service in Vietnam he: was 
exposed to heavy gunfire; had to stay with the decomposing 
bodies of soldiers killed in action; and carried the body of 
a lieutenant, who had been shot in the head by a sniper, to a 
helicopter. 

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this regard, the veteran has submitted a plausible claim 
and it is further noted that it appears that all relevant 
evidence necessary to adjudicate the claim has been obtained.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In order to establish service connection 
for PTSD, there must be

medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  If the 
evidence establishes that the veteran was 
a prisoner-of-war under the provisions of 
Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

38 C.F.R. § 3.304(f), as amended; see 64 Fed. Reg. 32807-08 
(Jun. 18, 1999).

Review of the record shows that the veteran served from March 
1969 to November 1970, with approximately one year served in 
Vietnam.  His decorations include the Combat Infantry Badge.  
Accordingly,  there is sufficient evidence to conclude that 
he did participate in combat to some extent, making the cited 
provisions applicable.  Thus, the Board concludes that he did 
participate in combat and that the stressors which he has 
related must be accepted as credible.

This is not, however, sufficient to establish the veteran's 
claim.  Rather, there must be medical evidence of a current 
disability.  The veteran's sincere belief that he has PTSD is 
not enough as he does not have the medical expertise or 
training necessary to diagnose his condition.  While he has 
been diagnosed as having PTSD by his own physicians, VA 
examinations have resulted in conclusions that although he 
may have some PTSD-like symptoms, he does not have PTSD.  

At this point the case turns on whether there is clear 
diagnosis of PTSD which involves weighing of the various 
examination reports and the persuasiveness of those reports.  
In this regard, several of the veteran's private physicians 
have diagnosed PTSD; however, the examination reports have 
been rather conclusive in nature without specifying the 
reasoning behind the diagnosis.

On the other hand, the board of VA psychiatrists who examined 
the veteran in 1995 reviewed the veteran's claims folder, 
reviewed the records from the veteran's private physicians, 
and reviewed the criteria for diagnosing PTSD, following 
which they concluded that the veteran did not have PTSD.  
They specified their reasons for that conclusion noting that 
the veteran's affect did not correspond to his complaints or 
history.  It was noted that the veteran seems to be operating 
in a rather depressed stage and projects a very, very 
dependent structure.  Mental status examination and the 
veteran's history were not compatible with a PTSD diagnosis.  
Under such circumstances, it is found that the clear weight 
of the medical evidence favors the conclusion that the 
veteran does not have a clear diagnosis of PTSD.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Since the weight of the evidence as described above clearly 
favors a denial of the claim for service connection for PTSD, 
the doctrine of giving the veteran the benefit of the doubt 
when the evidence is in relative equipoise is not for 
application.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for PTSD is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

